Ector, P. J.
The appellant, as appears from the record, was arrested by W. F. Morton, marshal of Dallas, under a writ of copias pro fine issued for the enforcement of a fine adjudged against him by the mayor’s court of said city of Dallas. He sued out a writ of habeas corpus, and was carried before the county court of Dallas county, and the county court, on the hearing of the writ of habeas corpus, refused to release the appellant from the custody of said marshal. Thereupon the appellant gave notice of appeal to this court, and entered into a recognizance to perfect his appeal.
The assistant attorney general has filed a motion to dismiss the appeal, because the recognizance does not state any offense known to the law; and, second, because the record does not show that appellant was in custody.
The motion to dismiss the appeal is granted. This court cannot acquire jurisdiction on appeal on the trial of the writ of habeas corpus in this case, unless the appellant is shown to be in the custody of the marshal of the city of Dallas. The appeal is dismissed.

Dismissed,